                                                               NOTICE OF APPEAL
                                                UNITED STATES DISTRICT COURT
                                                                                                                                   S.D.N.Y. - APPEALS
                                        __s_o_U_T_H_E_RN
                                                      _ _ District of __N_E_W_Y_O_R_K__


UNITED STATES OF AMERICA
                                                                                             Docket Number _ _ _1_6_C_r_._3_7_6_(_RM
                                                                                                                                  __B_)_ _
                      -v-
                                                                                              Honorable Richard M. Berman
 Abdulrahman El Bahnasawy,                     Defendant.                                                     (District Court Judge)

Notice is hereby given that the defendant, Abdulrahman El Bahnasawy
appeals to lhe United States Court of Appeals for the Second Circuit from the:
judgment t_{_j: order               L___J :    other         L___J :
                                                                        ~------------.,.,~--------~
                                                                                                                  (specify)
entered in this action on ----•.,..2,....1_19.,..l_l_S_ _ __
                                           (date)

Offense occurred after November I, 1987                              Yes   L.L..J           No   L___i

The appeal concerns:            conviction only     L___J :              sentence only      L___J :      conviction and sentence         LL.J.


                                                                                                    Bany Leiwant, Esq.
                  December 21, 2018                                                                            (Counsel for Appellant)
Date:
TO: - - - - - - - - - - - - - -                                                            Address: federal Defenders ofNew York. Inc.
      Negar Tekeei, Esq.
      U.S. Attorney's Office
      Southern District of New York                                                                 52 Duane Street - IQd• Flor
      One St. Andrew's Plaza
      New York NY 10007                                                                             New York NY 10007

                                                                                            Telephone Number (212) 417-8700
          ADO ADOllONAL l'AOE IF NECESSARY
         (TO DE COMP LET ED BY ATTORNEY)                                                    'l'RANSCRIP'I INFORJl.1AT10N- FORM B
                                                                                                                          DESCRIPTION OF PROCEEDINGS
    >QUESTIONNAIRE                                              >TRANSCRIPT ORDER >                                       FOR WHICHTRANSCRll'T!S
                                                                                                                           REQUIRED (INCLUDE DATE).

  ~ I am ordering a tr.uiscript                                  Prepare transcript of                                     Dales
  L_J I am not orderin11 a transeripl                            L!.J l'rc-lrinl proccedings_12_1_19_11_8_ _ _ _ _ _ _ _ _ _ _ _ _ __
       Rcnson:
       L...J Druly copy is available                             L...Jrrial
       L_J U S Allomcy has placed order
                                                                 L!..lscn1cn~                ~12"'"1....
                                                                                                     19_/1""'8_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                 L_J PosHrial proceedings._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       L_J Other Attach explanation


        The AITORNEY ccrtincs lhal he/she will make sa1isfac1oiy ~rrungcmcnis witl1 the court n:pohcr for payment of 1hc cost of the transcript.
        (FRAP IO(b))   >
                      Method ofpaymenl L_J Funds L_J CJA Fonn 24                                   •                                .

                                                                                                          \   ,DATE
                                                                                                                              December 21, 2018
                                                                                                                  To be completed by Court Reporter and
     >      COURT REPORTER ACKNOWLEDGMENT                                                                         forward to Court of Appeals
                                                     I
           Dille order llltllivcd                            Eslimated completion date                        I   Estimated numb<.'f
                                                                                                                  of pages
                                                         I                                                    l




                      Date _ _ _ _ _ _ _ _ _ __                                          Slsnatun: _ _ _ _ _ _~:::;;;;:::::;;:;;;---------
                                                                                                              (Court Reporter)


                                                                            COPY I - ORIGINAL
